Opinion issued December 1, 2015




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-14-00275-CR
                           ———————————
               EDWARD BERNARD DAVENPORT, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



                     On Appeal from 351st District Court
                           Harris County, Texas
                       Trial Court Cause No. 1213794


                         MEMORANDUM OPINION

      Appellant, Edward Bernard Davenport, pleaded guilty to the reduced

second-degree felony offense of indecency with a child by contact, with the agreed

recommendation that he be placed on six years’ deferred adjudication community

supervision and register as a sex offender.       See TEX. PENAL CODE ANN.
§§21.11(a)(1), (c), (d) (West Supp. 2014).        In accordance with the terms of

appellant’s plea-bargain agreement, the trial court found sufficient evidence to find

him guilty, but deferred adjudicating appellant’s guilt, placed him on community

supervision for a six-year period, and required him to register as a sex offender in

2012. See TEX. CODE CRIM. PROC. ANN. art. 42.12 § 5(a) (West Supp. 2014).

      After the State filed a first-amended motion to adjudicate his guilt, appellant

pleaded true to the alleged violations of the terms of his community supervision,

without an agreed recommendation as to punishment. See TEX. CODE CRIM. PROC.

ANN. art. 42.12 §§ 5(b), 21(e) (West Supp. 2014). The trial court found the

allegations true, adjudicated appellant guilty of indecency with a child by contact,

and assessed his punishment at twenty years’ confinement, within the applicable

punishment range. See TEX. PENAL CODE ANN. § 12.33(a) (West Supp. 2014).1

The trial court certified that this was not a plea-bargain case, and that appellant had

the right of appeal. Appellant timely filed a notice of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with an Anders brief stating that the record presents no reversible error and

that, therefore, the appeal is without merit and is frivolous.          See Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Counsel’s brief meets the Anders


1
      The trial court set appellant’s sentence in this case to run concurrently with the
      two-year sentence he received in his related trial court cause No. 1393017, which
      is pending under appellate cause No. 01-14-00276-CR.
                                           2
requirements by presenting a professional evaluation of the record and supplying

this Court with references to the record and legal authority. See id. at 744, 87 S.

Ct. at 1400; see also High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978).

Counsel indicates that he has thoroughly reviewed the record and that he is unable

to advance any grounds of error that warrant reversal. See Anders, 386 U.S. at

744, 87 S. Ct. at 1400; Mitchell v. State, 193 S.W.3d 153, 155 (Tex. App.—

Houston [1st Dist.] 2006, no pet.).

      Appellant’s counsel has informed us that he has delivered a copy of the

motion to withdraw and Anders brief to appellant and informed him of his right to

file a response after getting access to the record. See In re Schulman, 252 S.W.3d
403, 408 (Tex. Crim. App. 2008). Furthermore, a copy of the record has been sent

to appellant for review. See Kelly v. State, 436 S.W.3d 313, 322 (Tex. Crim. App.

2014). Appellant has not filed any response to his counsel’s Anders brief.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, that there are no arguable

grounds for review, and that therefore the appeal is frivolous. See Anders, 386
U.S. at 744, 87 S. Ct. at 1400 (emphasizing that reviewing court—and not

counsel—determines, after full examination of proceedings, whether the appeal is

wholly frivolous); Garner v. State, 300 S.W.3d 763, 767 (Tex. Crim. App. 2009)

(reviewing court must determine whether arguable grounds for review exist);


                                         3
FBledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005); Mitchell, 193
S.W.3d at 155. An appellant may challenge a holding that there are no arguable

grounds for appeal by filing a petition for discretionary review in the Texas Court

of Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 n.6.

                                  CONCLUSION

      Accordingly, we affirm the judgment of the trial court and grant counsel’s

motion to withdraw.      See TEX. R. APP. P. 43.2(a).2        Attorney James Sidney

Crowley must immediately send the required notice and file a copy of that notice

with the Clerk of this Court. See TEX. R. APP. P. 6.5(c). We dismiss any other

pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Jennings, Keyes, and Bland.
Do not publish. TEX. R. APP. P. 47.2(b).




2
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Bledsoe, 178 S.W.3d at 826–27.
                                           4